Citation Nr: 1127025	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to May 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied service connection for bilateral tinnitus.  

In January 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In March 2011, the requested VHA opinion was incorporated into the record.  In March 2011, the Veteran was provided with a copy of the VHA opinion.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for chronic bilateral tinnitus is warranted as the claimed disability was precipitated by his significant noise exposure associated with heavy equipment, boilers, and generators while performing his military duties as a water treatment plant systems specialist.  He also states that he was exposed to noise associated with small arms fire.  

In reviewing the claims file, the Board observes that all relevant clinical documentation has not been requested for incorporation into the record.  In his October 2007 claim for service connection, the Veteran stated that he was "sending in medical evidence" from the Big Spring, Texas, VA Medical Center (VAMC) in support of his claim.  An October 2008 written statement from Thomas W. Cotney, M.D., conveys that the Veteran "reports three hearing tests within the last year and a half at Livingston Hearing Aid and most recently at West Texas Rehab Center."  The doctor noted further that "we will initially try a trial of nighttime Neurontin 800 mg. to see if it will help his tinnitus."  In his December 2008 Appeal to the Board (VA Form 9), the Veteran indicated that "Dr. Cotney expressed that it was as likely as not that my tinnitus was caused while I was in the service."  Clinical documentation from Dr. Cotney, the West Texas Rehab Center, and Livingston Hearing Aid is not of record.  In addition, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, dated in November 2007, in which he authorized the release of the audiological records of G. Carrigan, an audiologist.  It does not appear that the RO attempted to obtain the records of G. Carrigan.  

The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic tinnitus including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact Thomas W. Cotney, M.D., the West Texas Rehab Center, Livingston Hearing Aid, G. Carrigan, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran for incorporation into the claims file.  If the records are not ultimately obtained, the Veteran should be sent notice in accordance with 38 C.F.R. § 3.159(e).  

2.  Associate with the claims file all relevant VA medical and audiological treatment records, including that associated with the Veteran's treatment at the Big Spring, Texas, VAMC.  

3.  Then readjudicate the issue of the Veteran's entitlement to service connection for chronic bilateral tinnitus.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable 
to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

